21-10561-mew          Doc 42       Filed 04/07/21 Entered 04/07/21 14:58:16       Main Document
                                                Pg 1 of 2



WILLIAM K. HARRINGTON
United States Trustee for Region 2
U.S. Department of Justice
Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Room 1006
New York, NY 10014
Tel. (212) 510-0500
By: Susan A. Arbeit, Esq.
       Trial Attorney

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re                                                          :   Chapter 11
                                                               :
GREENSILL CAPITAL INC.,                                        :   Case No. 21-10561 (MEW)
                                                               :
                                    Debtor.                    :
---------------------------------------------------------------x

                       NOTICE OF APPOINTMENT OF OFFICIAL
                       COMMITTEE OF UNSECURED CREDITORS

        William K. Harrington, United States Trustee for Region 2, pursuant to

Section 1102(a) of title 11, United States Code, hereby appoints the following

unsecured creditors that are willing to serve on the Official Committee of

Unsecured Creditors of Greensill Capital Inc.:

        1.       Rachelle Bower
                 330 West 56th Street
                 New York, NY 10019
                 rbower1515@gmail.com


        2.       Neil Hughes
                 299 Henry Street, Apartment 2A
                 Brooklyn, NY 11201
                 727-459-6352
                 neil.hughes@gmail.com
21-10561-mew   Doc 42   Filed 04/07/21 Entered 04/07/21 14:58:16   Main Document
                                     Pg 2 of 2



     3.    Margaret Stock
           77 Park Avenue, Apartment 1515
           Hoboken, NJ 07030
           margaretmstock@gmail.com




Dated: New York, New York
       April 7, 2021

                                    Sincerely,

                                    WILLIAM K. HARRINGTON
                                    UNITED STATES TRUSTEE


                                    By:     /s/ Susan A. Arbeit
                                           Susan A. Arbeit
                                           Trial Attorney
                                           U.S. Department of Justice
                                           Office of the United States Trustee
                                           U.S. Federal Office Building
                                           201 Varick Street, Room 1006
                                           New York, NY 10014




                                       2
